I write to expressly reenforce one point which the principal opinion makes. Often times the sole focus of the allocation of parental rights and responsibilities centers upon the desires of the mother and father. We tend to overlook the fact that the child has a right to companionship with the nonresidential parent that is independent of and at least equal to that of the adult. See Porter v. Porter (1971), 25 Ohio St.2d 123, 54 O.O.2d 260, 267 N.E.2d 299, paragraph three of the syllabus, and In reMarkham (1990), 70 Ohio App.3d 841, 846, 592 N.E.2d 896, 900
(Harsha, J., concurring in part and dissenting in part). As the principal opinion correctly points out, a residential parent who continually and purposefully denies a child that right risks a determination that the status quo is no longer in *Page 791 
the child's best interest, based upon the totality of the circumstances as set forth in R.C. 3109.04(E)(1) and (F)(1).
Furthermore, if the trial court believed Dr. Skillings, as was its prerogative, that the allegations of sexual abuse were unfounded, it could properly conclude that such conduct was a change in circumstances. Such conduct would not be in the best interests of fostering a loving relationship between the nonresidential parent and child, regardless of the good faith involved on the part of the accusing parent. However, I agree with Judge Stephenson that we should not adopt a per se rule, but should maintain a totality of the circumstances approach in determining the child's best interest.
I further note that I do not condone appellee's method of transferring custody. While I find it to be distasteful and potentially harmful to the child and his relationship with appellant, I cannot conclude that it resulted in prejudicial error.